Citation Nr: 1817732	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-10 488	)	DATE
	)
	)

On appeal certified by the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, claimed as ischemic heart disease, to include due to exposure to herbicide agents.

2.  Entitlement to service connection for type II diabetes mellitus to include due to exposure to herbicide agents.

3.  Entitlement to service connection for peripheral neuropathy, claimed as axonal polyneuropathy, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 1970.

These matters are before the Board of Veterans' Appeals (Board) from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was certified to the Board by the Phoenix, Arizona RO.

In February 2018, the Veteran testified before the undersigned.  A transcript of those proceedings has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor he is found to have served in the Republic of Vietnam and therefore he is presumed to have been exposed to herbicide agents.

2.  The Veteran has a present diagnosis of coronary artery disease, type II diabetes mellitus, and peripheral neuropathy secondary to diabetes mellitus.



CONCLUSIONS OF LAW

1.  Coronary artery disease, claimed as ischemic heart disease, is presumed to have been incurred inservice.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Type II diabetes mellitus is presumed to have been incurred inservice.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  Peripheral neuropathy is caused by the appellant's service connected type II diabetes mellitus.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In light of the fully favorable decision to grant entitlement to service connection for coronary heart disease also claimed as ischemic heart disease, type II diabetes mellitus and peripheral neuropathy secondary to type II diabetes no further discussion of the duty to notify and assist is necessary.

Law and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service certain diseases, including ischemic heart disease and type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The term "ischemic heart disease" includes, but is not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. Id.  The term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. Id. at Note (2).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998)

Analysis

The Veteran contends that his service as a crew chief on P-3 Orion surveillance aircraft patrolling the shores off of Vietnam exposed him to herbicide agents.  The Veteran's service records and Department of Defense documents on unit deployments confirm that the Veteran's unit aircraft routinely launched out of Cam Rahn Bay and Da Nang Air Bases as forward operating locations to conduct surveillance and interdiction missions off the coastal waters of Vietnam.

At a hearing before the Board, the Veteran provided competent and credible testimony that recoveries into Republic of Vietnam bases always included refueling of the aircraft.  The Veteran's report of his duties in the refueling process are consistent with the duties assigned to him as a first flight engineer, and aviation structural mechanic.  Based on this evidence, the Board finds that the appellant's service included duties on the land mass of the Republic of Vietnam at times between June  and December 1968.  As such, the Veteran is presumed to have been exposed to herbicide agents while in service.

Coronary Artery Disease / Ischemic Heart Disease

Post separation medical records reflect that the Veteran was diagnosed with coronary artery disease at various times to include a January 2012 diagnosis by a private cardiologist.  Given that diagnosis, the Board finds substantial evidence of record to conclude that the Veteran has coronary artery disease.  Pursuant to 38 C.F.R. § 3.309(e), coronary artery disease is afforded presumptive service connection when exposure to herbicidal agents has been conceded.  Accordingly, service connection for coronary artery disease is warranted.

Diabetes Mellitus

Post separation medical records reflect that the Veteran was diagnosed with type II diabetes mellitus at various times to include a June 2012 diagnosis by a private examiner.  Given that diagnosis, the Board finds substantial evidence of record to conclude that the Veteran has type II diabetes mellitus.  Pursuant to 38 C.F.R. § 3.309(e), type II diabetes mellitus is afforded presumptive service connection when exposure to herbicidal agents has been conceded.  Accordingly, service connection for type II diabetes mellitus is warranted.

Peripheral Neuropathy / Axonal Polyneuropathy

The Veteran contends that he is entitled to service connection for peripheral neuropathy also claimed as axonal polyneuropathy secondary to type II diabetes mellitus.

Primary care records for the Veteran reflect symptoms of paraneoplastic neurologic disorder in July 2011.  On examination by a private neurologist in June 2012, the examiner confirmed electrophysiologic evidence for a severe axonal motor and sensory neuropathy with distal denervation.  The condition was specifically linked to the Veteran's diabetes mellitus.  

VA treatment records confirm the existence of peripheral neuropathy of the lower extremities as of June 2013.  Private neurology results from the same time period describe the condition as moderate to severe sensorimotor axonal polyneuropathy causing weakness in both feet as well as an abnormal gait which was confirmed by nerve conduction studies.

Post-service medical records reflect a present diagnosis of lower extremity peripheral neuropathy.  The evidence is at least in equipoise that the claimant's current disability is etiologically connected to the Veteran's service-connected type II diabetes mellitus.  As such, there is evidence of a present disorder, evidence of type II diabetes mellitus, and a nexus between the claimed disorder and type II diabetes mellitus sufficient to sustain secondary service connection.

Accordingly, entitlement to secondary service connection for peripheral neuropathy secondary to type II diabetes mellitus is warranted.


ORDER

Entitlement to service connection for coronary artery disease, claimed as ischemic heart disease, due to exposure to herbicide agents is granted.

Entitlement to service connection for type II diabetes mellitus, due to exposure to herbicide agents is granted.


Entitlement to service connection for peripheral neuropathy, claimed as axonal polyneuropathy, secondary to type II diabetes mellitus is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


